EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone voicemail from Morgan Rosenberg on May 31, 2022.  The application has been amended as follows: 

Replaced claim 1 with the following:
Claim 1: A mould part for a mould system for manufacture of a component for a wind turbine blade, comprising: 
a moulding surface with a primary side section, a secondary side section, and a central portion between the primary side section and the secondary side section; and 
a primary connection interface configured to abut a secondary connection interface of a second mould part, 
wherein the primary connection interface comprises a primary connection surface, 
wherein the primary connection interface comprises an outlet connected to a vacuum source, and wherein the primary connection interface comprises a sealing path completely surrounding the outlet, and 
wherein the sealing path comprises a sealing part configured for receiving a sealant paste formed by a bevelled edge between the moulding surface and the primary connection surface.  


Replaced claim 11 with the following:
Claim 11: A mould system for manufacture of a component for a wind turbine blade, the mould system comprising: 
a first mould part having a first moulding surface with a first primary side section a first secondary side section and a first central portion between the first primary side section and the first secondary side section, the first mould part having a first primary connection interface comprising a first primary connection surface, the first primary connection interface comprising a first outlet connected to a vacuum source; and 
a second mould part having a second moulding surface with a second primary side section a second secondary side section and a second central portion between the second primary side section and the second secondary side section, the second mould part having a second secondary connection interface comprising a second secondary connection surface, 
wherein the first primary connection interface is configured to abut the second secondary connection interface, and 
wherein the first primary connection interface and/or the second secondary connection interface comprises a sealing path configured for completely surrounding the outlet, and 
wherein the sealing path comprises a sealing part configured for receiving a sealant paste formed by a bevelled edge between the first moulding surface and the first primary connection surface and/or between the second moulding surface and the second secondary connection surface.

Cancelled claims 12-20.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Two independent search strategies were considered.  In a first search strategy, the claimed apparatuses were searched with regard to structure only and without regard to the intended use of the apparatus.  The Examiner recognized that the claimed structure was structurally similar to a concrete block shape, and presented two different concrete blocks (initially MacDonald US 20080289282, later Buyer US 2,019,653) that would have met the claimed structure.  In order to overcome the first rejection over MacDonald, Applicant amended the sealing path to “completely” surround the outlet.  In order to overcome the second potential rejection over Buyer, the Examiner proposed to amend the claims so that a vacuum source is a positive limitation of the claim.  The particular structure of the vacuum source is unimportant for allowance of the claim.  Since there would not be a reason to attach a vacuum source to a hole in a concrete block, this Examiner’s Amendment overcomes all remaining prior art rejections.
The second search strategy covered all existing wind turbine blade molds.  The most pertinent reference identified was Galdeano (US 8,951,457), which is described in more detail beginning on page 4 of the February 24, 2022 Office Action.  In general, Galdeano establishes that providing a mold surface as separate sections is conventional.  The claimed invention diverges from the prior art of Galdeano (and other references cited on the attached Notice of References Cited) by the sealing path completely surrounding the outlet, the structure of the sealing path, and the vacuum source.  Galdeano and the other cited references lack these features.  The particular structure of the vacuum source is unimportant for allowance of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742